PER CURIAM:*
Trans Union, LLC (TU), appeals the district court’s denial of its motion to strike plaintiff Mark Andrews’ Fed. R. Civ. P. 41(a)(1) notice of dismissal. TU’s motion to voluntarily dismiss the appeal is DENIED. Because TU has shown no error on the part of the district court, we AFFIRM that court’s denial of TU’s motion to strike. See Esmark Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir. 1994); Strong v. BellSouth Telecomms. Inc., 137 F.3d 844, 853 (5th Cir.1998).
Andrews moves this court for sanctions in the form of attorney fees and damages pursuant to Fed. R.App. P. 38. He also moves this court to file certain affidavits in support of his motion for sanctions. Andrews has not shown that TU’s unavailing appellate arguments are frivolous. See Fed. R.App. P. 38; see also Diaz v. Methodist Hasp., 46 F.3d 492, 498 (5th Cir. 1995). Accordingly, his motions are DENIED.
DENIAL OF MOTION TO STRIKE AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.